 

Case 11-14074-LSS Doc 345 Filed 08/20/21 Page 1 of 2

Fu ED

-14-2021 C 1:11-bk-14074
8-14 ase b 2021 AUG 20 AM 8:3]

CLERK
US BANKRUPTCY COUR
NSTRICT OF DELAWARE

Honorable Judge Silverstein,

| understand from others that you will be reviewing the shareholder
interests in the Crystallex hearing on August 20°". | have been a
shareholder for over ten years with 100,000 shares. We were told by
Robert Fung, the chairman of Crystallex, that when he proceeded with
the bankruptcy court in Canada that his purpose was to protect
shareholder interests. That did not take place. What he did do is
protect his personal interests instead. Tenor and Fung have gone out of
their way to destroy collectively shareholder interest. They want it all
leaving us shareholders with pennies. If it wasn’t for shareholders there
would never have been a Crystallex Corp. | started a private message
board called Crystallex Arbitration several years ago with 100 members.
We discuss all the issues as they are provided by the courts, so we try
to stay current on this matter. | also receive feedback from Justin Fine,
one of the Ad Hoc Committee members that want justice for all
shareholders. Not just for themselves. Thank You for any help you may

provide.
Greg Warren
3285 S Sand Stone Drive, Hurricane, UT 84737

435-691-4250

 
Case 11-14074-LSS Doc 345 Filed 08/20/21 Page 2 of 2

   

@ Mr Greg Warren
Hurricane, UT 84737

3285 S Sand Stone Dr

&

EMO LEY Bid

       

, SERS REESE Prt bY

Pe owls

y

 

US1.3,

X-RAY ;

J LAURIE S. SilvegsTEN

| FA4 N IARREEE ST REET
Gth ELOPR
Wilmipetop, DE

/9¢2\

ss+35 seo arQene sages

a syd PR HAH ai Tilly elle
